                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:16-cv-265-MOC
                                  (3:01-cr-135-MOC)

JOHN HENRY STACKS, JR.,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                              ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on its own motion and on the Government’s Response to

Order to Show Cause (Doc. No. 7).

        For the reasons stated in the Court’s Show Cause Order, (Doc. No. 6), and on the Government’s

agreement that the stay in this matter should be lifted, (Doc. No. 7), the Court will lift the stay and order

the Government to file its response to the Petitioner’s § 2255 Motion to Vacate (Doc. No. 1) within 30 days.

        IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have thirty (30) days from this Order to file its response in this matter.

        IT IS SO ORDERED.
                                             Signed: February 8, 2021




           Case 3:16-cv-00265-MOC Document 8 Filed 02/09/21 Page 1 of 1
